Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, 
Carrington et al. (US 20180114361 A1) discloses a system 20 including a building scanning device 30. The building scanning device 30 is configured to scan a target building 40, for example, in three dimensions, and generate scanned building data based upon the scan of the target building. In one embodiment, the building scanning device 30 may be an unmanned aerial vehicle (UAV), for example. In another embodiment, the building scanning device 30 may 
Shuster et al. (US 8,694,553 B2) discloses an automated and partially automated "staging" system is disclosed, whereby real estate listed for sale or rental in the real world is imaged and used to create a 3-D virtual model. Objects and furnishings present in the virtual facility may be removed using a decluttering feature, or selected objects may be removed using manual selection. Then, the virtual facility is furnished using virtual furnishings and other modeled items selected from a catalog or library of items professionally prepared and collected for staging real estate, whether residential or commercial. The selected virtual furnishings are staged within the virtual version of the real estate, optionally using the services of an interior decorator or other trained person. The virtual items for staging may be added to models of existing furnishing already present in the real facility and modeled in the virtual facility. A preferential weight may be assigned to items that are less expensive to place within the facility, such as items that weigh little, that require the removal of fewer existing furnishings, and so forth. When a person indicates interest in the property, the real home may staged in a manner that matches the staging of the virtual home before the interested person is given access to the real home for consideration of purchasing it.
Lehtiniemi et al. (US 20140298217 A1) discloses a system 100 that applies augmented reality (AR) and mixed reality (MR) services and applications to visually connect (allow a user device to graphically display the MR and AR UI while enabling user controls through interacting with the GUI) a user device to a location or building for 
However, the closest prior art of record, does not disclose “the virtual image is generated such that the building is displayed at an actual size according to the design information and is synthesized with a reality image in at least one terminal and the synthesized image is displayed as a mixed reality image, when a geographical position of the terminal corresponds to an internal position of the building displayed at the actual size, the virtual image is generated using an interior image of the building, and when the geographical position of the terminal corresponds to an external position of the building, the virtual image is generated using an exterior image of the building, and the generating of the virtual image includes, when the building is built with a plurality of floors, obtaining the interior image for any floor selected by an input received from the terminal or the tracking information and generating the virtual image on the basis of the obtained interior image." (in combination with the other claimed limitations and/or features), as claimed in independent claim 1.
Dependent claims 2-6 are allowable as they depend from an allowable base independent claim 1.
Independent claim 7 is citing the same or similar subject matter and is also allowed.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/THOMAS J LETT/           Primary Examiner, Art Unit 2677